DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “a first driving module, being configured to take two frame running pictures of the display panel as a driving period, performing point inversion driving on a common electrode of first column subpixels and third column subpixels in a single pixel unit with a first preset voltage in a first frame; and performing point inversion driving on a common electrode of second column subpixels in the single pixel unit with a second preset voltage; a second driving module, being configured to periodically invert a polarity of the first preset voltage in a second frame, and performing point inversion driving on the common electrode of the first column subpixels and the third column subpixels in the single pixel unit with an inverted first preset voltage; and periodically inverting a polarity of the second preset voltage, performing point inversion driving on the common electrode of the second column subpixels in the single pixel unit with an inverted second preset voltage
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “taking two frame running pictures of the display panel as a driving period, performing point inversion driving on a common electrode of first column subpixels and third column subpixels in a single pixel unit with a first preset voltage in a first frame; and performing point inversion driving on a common electrode of second column subpixels in the single pixel unit with a second preset voltage; and periodically inverting a polarity of the first preset voltage in a second frame, and 18performing point inversion driving on the common electrode of the first column subpixels and third column subpixels in the single pixel unit with an inverted first preset voltage; and periodically inverting a polarity of the second preset voltage, performing point inversion driving on the common electrode of the second column subpixels in the single pixel unit with an inverted second preset voltage”, in combination with the other limitations set forth in claim 7.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “taking two frame running pictures of the display panel as a driving period, performing point inversion driving on a common electrode of first column subpixels and third column subpixels in a single pixel unit with a first preset voltage in a first frame; and performing point inversion driving on a common electrode of second column subpixels in the single pixel unit with a second preset voltage; and periodically inverting a polarity of the first preset voltage in a second frame, and performing point inversion driving on the common electrode of the first column subpixels and the third column subpixels in the single pixel unit with an inverted first preset voltage; and periodically inverting a polarity of the second preset voltage, performing point inversion driving on the common electrode of the second column subpixels in the single pixel unit with an inverted second preset voltage”, in combination with the other limitations set forth in claim 15.
Claims 2-6, 8-14 and 16-20 are dependent on claims 1, 7 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627